Citation Nr: 1301125	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  07-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to payment of compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to Department of Veterans Affairs (VA) treatment from March to June 2004, to include a seizure disorder and brain lesions.

4.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance (A&A) of another and/or housebound status, due to service connected disabilities.

5.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).

6.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served with the United States Army from December 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, May 2008, August 2010, and September 2010 rating decisions by VA's Muskogee, OK, Regional Office (RO).

The May 2007 rating decision declined to reopen previously denied claims of service for a concussion and for a head injury trauma.  Because the facts and allegations related to these claims are duplicative, they have been recharacterized as a claim for a single disability, residuals of a head injury, and that issue is framed to reflect the appropriate procedural posture of the claim.

In May 2008, the RO denied entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a variety of disabilities, claimed to be the result of taking lithium as prescribed by VA doctors from March to June 2004.  The Veteran clarified his claim in his June 2008 notice of disagreement (NOD), stating that the drug had lead solely to the development of a seizure disorder and brain lesions.  These allegations are closely related and appear to be manifestations of a single disorder, and are accordingly treated as a single disability.

Entitlement to SMC based on A&A or housebound status was denied in August 2010, while in September 2010, entitlement to both SAH and SHA was denied.

The Veteran testified at an October 2012 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at that time, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  

All issues save that of reopening the previously denied claim of service connection for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was most recently denied in an unappealed June 2003 rating decision on the grounds that no head injury, to include a concussion, was shown in service treatment records; the denial became final in June 2004.

2.  Evidence received since June 2003 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for residuals of a head injury is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.160 (2012).

2.  The criteria for reopening of a previously denied claim of service connection for residuals of a head injury are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to reopening of the previously denied claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In a July 1995 decision, the RO denied service connection for a concussion, finding that although service treatment records (STRs) documented that the Veteran had been struck by a car and sustained facial lacerations, there was insufficient evidence of either a concussion or any residual disability to permit a grant of service connection.  

In the June 2003 decision, the RO referenced the July 1995 decision and reiterated that no head injury was documented at the time of the in-service June 1969 accident.  The evidence of record consisted of STRs showing the in-service accident; VA and private treatment reports showing a post-service diagnosis of Tourette's Syndrome and a back disability; and several VA examination reports, none of which indicated the presence of a current disability related to a head trauma.

Since June 2003, additional VA treatment records have been associated with the claims file; although some of these are dated prior to June 2003, the listing of evidence and actual discussion in the rating decision makes clear that they were not previously considered by agency decision makers.  These include a December 2002 EEG report documenting abnormal brain activity, and a February 2007 neurology progress note attributing diagnosed white matter (brain) disease to, in part, head trauma.  Although other private and VA records discuss the potential roles of the Veteran's history of alcoholism, smoking, and cardiovascular disease in the development of the identified brain disorders, the fact remains that some treating doctors have recognized a potential etiological role for trauma.

Such a finding tends to support both a finding that the Veteran did in fact sustain a head injury in 1969 as alleged, and that there are current residuals related to such.  For purposes of reopening, the evidence on either point need not be definitive, it must merely raise the reasonable possibility of substantiating the claim, even if additional development would be required.

The VA treatment records associated with the claims file since June 2003 are new, in that they were not previously considered and contained previously unknown information, and are material in that they directly address the basis for the prior denials of the Veteran's claim.  New and material evidence having been received, reopening of the previously denied claim of service connection for residuals of a head injury is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received. This matter must now be addressed on a de novo basis. For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for residuals of a head injury is granted.


REMAND

Head Injury

With regard to the claim of service connection for residuals of a head injury, in February 2012, a VA contract examiner determined that the Veteran had not sustained a traumatic brain injury (TBI).  He based his opinion upon the Veteran's reported history and a review of VA and private medical records.  He did not indicate that he had reviewed the claims file generally, nor did he state he had reviewed STRs.  His opinion, formed on an incomplete record, is inadequate.  He was unaware of the facial lacerations sustained in the Veteran's accident, the in-service discussion of a potential concussion, or the actual circumstances of the injury, as opposed to the description provided by the Veteran at the examination.  

Moreover, as the examination worksheet for TBI and the Disability Benefits Questionnaire (DBQ) filled out by the examiner instruct, only certain medical professionals are considered competent by VA to provide the necessary findings and opinions required for adjudication of the claim.  The worksheet states generally that a "generalist clinician" who has completed VA's TBI training module may perform the examination.  The DBQ form is more specific, noting that a diagnosis of TBI may only be made by "a physiatrist, psychiatrist, neurosurgeon or neurologist."  The examiner is identified as a psychologist; he is therefore not competent to render a TBI diagnosis as a matter of law.

On remand, a new examination by a competent examiner is required.  That examiner must be instructed that, in light of the in-service accident and documented injuries of the face, some degree of head trauma is established.  The examiner must opine, in consideration of that finding and the other evidence of record, whether it is at least as likely as not that any currently diagnosed disability or manifestation, to include white matter disease, brain lesions, seizures, or other neurological condition, is related to the in-service head trauma.

Benefits Pursuant to 38 U.S.C.A. § 1151

In addition to the allegation that some portion of his current problems are related to his in-service head trauma, the Veteran has also alleged that his seizures and/or brain lesions were caused or aggravated by VA's negligent prescription of lithium for anxiety from March to June 2004.  Although there is some evidence of an organic brain disease and neurological problems, to include Tourette's Syndrome, prior to the use of lithium, full-blown seizure activity did not begin until after the medication was prescribed.

Where a Veteran develops a qualifying additional disability as a result of VA treatment, such disability is treated as if it were service-connected, where the development is shown to have been not reasonably foreseeable, or the result of negligence, lack of care, or similar instance of fault on the part of VA.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

VA and private treatment records refer to potential toxicity or allergies related to the medications, and the timeline reflected in the record tend to support the Veteran's allegations.  Mere temporal association, and the Veteran's endorsement of such, are not, however, competent evidence of a nexus between lithium use and brain disease or seizure activity.  Medical evidence is required for such, as the situation does not involve a cause and effect relationship observable to even a lay person through the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

At an August 2009 VA examination, a VA neurologist indicated that while lithium did not cause any brain lesions, he could not "categorically state that lithium could not have caused seizures."  He identified alcohol as the most likely cause of seizures, but also indicated that he was unsure about some key facts.  His opinion, which fails to foreclose the role of lithium in seizures, also therefore is not adequate for adjudication.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, the Veteran has submitted information regarding side effects and contraindications of lithium; these include seizures.  Indeed, a February 2012 VA contract examiner, a medical doctor, noted that seizures were a known potential side effect of lithium, and appears to accept the Veteran's assertion that his seizures were in fact related to the medications.

The apparent potential for side effects, however, does not satisfy the requirements for a grant of benefits under 38 U.S.C.A. § 1151.  Entitlement also requires a showing that the side effect was due to negligence or some other finding of fault on the part of VA.  The August 2009 VA examiner indicated that the prescribed dosage would be pertinent to such a finding; he was unaware that first 300 mg, then 600 mg, were prescribed daily.  Other treating doctors, and the summary submitted by the veteran, indicate a potential contraindication between the lithium and other medications the Veteran was taking, such as clonazepam, and the drug summary discusses potential problems when lithium is taken by those with certain cardiovascular conditions.

On remand, a VA examination is required to clarify the relationship, of any, between the Veteran's short term use of lithium in 2004 and the occurrence of seizures.  Further, the examiner must discuss the propriety of the use of lithium, generally and at prescribed levels, in this particular Veteran.

A&A/HB and SAH/SHA

The Veteran is seeking entitlement to SMC and ancillary housing benefits based upon the impact of his service-connected (or "as if" service-connected) disabilities upon his ability to function independently in the performance of daily activities, both in and outside his home.  Resolution of these claims is dependent upon finality in the determination of exactly what disabilities are service-connected, and how severely they impair the Veteran's functional capacity.  Because service connection and 38 U.S.C.A. § 1151 claims remain open, the SMC and ancillary claims may not yet be resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).
Remand of those matters is therefore required.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file complete VA treatment records from the medical center in Oklahoma City, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of February 2012 to the present.

2.  Schedule the Veteran for a VA TBI examination.  Such examination must be scheduled with "a physiatrist, psychiatrist, neurosurgeon or neurologist" as required by the Compensation and Pension Service.  The entire claims file (to include any pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiner is notified that an in-service head injury is established, occurring when the pedestrian Veteran was struck by a car.  The presence of facial lacerations and contemporaneous discussion of concussion support such a finding, but do not indicate the severity of any injury.  

The examiner must opine as to whether any currently diagnosed condition is at least as likely as not caused or aggravated beyond the natural progression by the in-service head injury.  Complaints such as memory loss, white matter disease, brain lesions, seizures, and Tourette's Syndrome must be addressed.

The examiner should comment on the impact of each identified condition upon the Veteran's ability to perform the activities of daily life.

The examiner is asked to include the reasons behind any opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA Epilepsy and Narcolepsy, or general neurological, examination.  The entire claims file (to include any pertinent medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  

The examiner must opine as to whether it is at least as likely as not any currently diagnosed seizure disorder or brain disease (white matter disease or brain lesions) were caused or aggravated beyond the natural progression by the Veteran's 2004 prescribed use of lithium.

The examiner must also opine as to whether it is at least as likely as not that the prescription and use of lithium complied with generally accepted medical practices.  Was the dosage prescribed appropriate for this Veteran?  Was use of lithium contraindicated by other current prescriptions or co-morbid conditions, to include cardiovascular diseases such as hypertension?

The examiner is asked to include the reasons behind any opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to special monthly compensation and ancillary housing benefits.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


